Exhibit 4.1 AMENDMENT NO. 3 to RIGHTS AGREEMENT THIS AMENDMENT NO. 3 (“Amendment No. 3”) to the Rights Agreement (the “Rights Agreement”) dated as of May 25, 2004 and amended as of November3, 2006 and August2, 2007, between JAMES RIVER COAL COMPANY, a Virginia corporation (the “Company”), and COMPUTERSHARE TRUST COMPANY, N.A. (successor rights agent to SUNTRUST BANK), as rights agent (the “Rights Agent”), is made by and between the Company and the Rights Agent effective this 3rd day of November, 2009.All capitalized terms not otherwise defined herein shall have the meanings ascribed thereto in the Rights Agreement. W I T N E S S E T H: WHEREAS, the Company has generated net operating losses for United States federal income tax purposes (“NOLs”) and certain other tax benefits, which may potentially provide valuable tax benefits to the Company, and the Company desires to avoid an “ownership change” within the meaning of Section382 (as defined below) and thereby maximize its ability to utilize such NOLs and other tax benefits and, in furtherance of such objective, the Company desires to enter into this Amendment No. 3; and WHEREAS, the Company has determined to amend the Rights Agreement in accordance with Section 27 of the Rights Agreement and the Rights Agent is directed to join in this Amendment No. 1 to the Rights Agreement as set forth herein. AGREEMENT NOW, THEREFORE, for and in consideration of the premises and the mutual agreements contained herein, the parties hereto agree that the Rights Agreement shall be amended as follows: 1. New Section 1 Definitions.Section 1 of the Rights Agreement shall be deleted in its entirety and replaced by the following new Section 1: Section 1.
